   Case: 1:18-cv-04670 Document #: 98 Filed: 02/11/20 Page 1 of 11 PageID #:443




                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


HP TUNERS, LLC, a Nevada limited                )
liability company,                              )
                                                )
                      Plaintiff,                ) Civil Action No. 1:18-cv-04670
                                                )
       vs.                                      ) Hon. Steven C. Seeger
                                                )
DEVIN JOHNSON, et al,                           ) Magistrate Judge M. David Weisman
                                                )
                      Defendants.               )



                MOTION FOR DEFAULT JUDGMENT OF PLAINTIFF,
             HP TUNERS, LLC, AGAINST DEFENDANT DEVIN JOHNSON

       Pursuant to Federal Rule 55(b)(2) Plaintiff, HP Tuners, LLC (“HPT”), respectfully

requests that the Court enter default judgment in favor of HPT and against Defendant, Devin

Johnson (“Defendant”). The other non-Doe defendants have been dismissed from this case by

HPT pursuant to settlement. Therefore, as default has been entered for Defendant Johnson,

Defendant Johnson has not sought to lift the entry of default and has answered or otherwise

responded within the time allotted, HPT seeks default judgment that Defendant Johnson is liable

for his misconduct as set forth in the Fourth Amended Complaint (“FAC”). Thus, HPT is

entitled to judgment against Johnson for damages and injunctive relief as set forth in the FAC

and detailed below.

       HPT filed its Complaint on July 6, 2018. (Dkt. 1.) After initial third-party discovery

revealed that certain actions were attributable to Johnson, HPT filed its First Amended

Complaint on November 21, 2018, which named Johnson as a defendant and identified him as

the previously-labeled JOHN DOE 1. (See Dkt. 24.) After additional third-party discovery and
       Case: 1:18-cv-04670 Document #: 98 Filed: 02/11/20 Page 2 of 11 PageID #:444




various revisions to the pleadings, the FAC was filed on April 18, 2019. (Dkt. 42) A summons

was issued by the Court on April 19, 2019, which was served on Johnson along with a copy of

the FAC by hand-delivery to an adult residing at his residence on May 1, 2019. (See Dkt. 49 &

49-1.) As a result, Johnson’s answer or Rule 12 response to the FAC was due on or by May 22,

2019. See Fed. R. Civ. P. 15(a)(3). Johnson did not respond, still has not responded, and did not

enter and has not entered any appearance either pro se or by counsel. Accordingly, HPT moved

for entry of default for Johnson pursuant to Federal Rule 55(a) on July 9, 2019 (Dkt. 62), which

the Court entered on July 18, 2019 (Dkt. 69).

         As far as can be determined, Defendant Johnson is not in active duty military service.

Jacobson Decl. at ¶ 5; see 50 U.S.C. § 3931. Thus, default having been entered, and no other

non-Doe defendants remaining in this case, HPT thus seeks entry of default judgment against

Johnson pursuant to the FAC as set forth in greater detail below.

         I.     STATEMENT OF FACTS

         Plaintiff, HP Tuners, LLC (“HPT”), is a Nevada LLC having its principal place of

business in Buffalo Grove, Illinois. (FAC ¶ 6.)      Defendant Devin Johnson (“Defendant” or

“Johnson”), is an individual, identified in the initial pleadings as JOHN DOE 1, who, upon

information and belief, previously resided at 3033 Gateway Street, Apt. 109, Springfield,

Oregon, 97477 (id. at ¶ 7), and presently resides at 348 S. 43rd St., Springfield, Oregon, 97478.

(See Dkt. 49 & 49-1.)       Johnson is the user of an email address associated with various

misconduct relating to certain allegations set forth in the FAC. (See FAC at ¶¶ 7, 53, 71–78, 80–

82.)

         Johnson circumvented HPT’s technological measures that effectively controlled access to

HPT’s copyrighted software and licenses in violation of the DMCA, 17 U.S.C. § 1201(a)(1)(A),




                                                2
   Case: 1:18-cv-04670 Document #: 98 Filed: 02/11/20 Page 3 of 11 PageID #:445




without HPT’s authorization. (FAC ¶¶ 36–57, 71–90). Although Johnson’s refusal to participate

in this case has deprived HPT of the ability to determine the full extent of his circumventions,

third-party discovery in this case and HPT’s own limited investigations have made HPT aware of

what it believes to be no fewer than 60 acts of circumvention as defined in the DMCA. (Id. at ¶

53; see Soltan Decl. ¶ 4.) These include cracking HPT’s software to defeat licensing, and

offering for sale and providing such cracked software. (FAC ¶ 53.) HPT believes that the

number of circumventions by Defendant Johnson is substantially higher than what its

investigation has revealed. (Soltan Decl. ¶ 4.) These circumventions have unjustly enriched

Johnson, and have caused HPT to suffer substantial injuries, loss and damage to its business and

goodwill, and irreparable harm that cannot be fully measured in or compensated by economic

damages. (FAC ¶¶ 88–90.)

       Johnson also knowingly and with intent to defraud, improperly engineered and/or hacked

HPT’s software, systems, and source code to remove licensing restrictions from HPT’s VCM

Suite Software to use and/or distribute it for his own profit, by selling and/or using hacked or

cracked software with HPT’s licensing defeated. (FAC ¶¶ 91–92, 94.) This fraudulent activity

has diverted profits and revenues away from HPT and to Johnson, causing substantial injuries to

HPT, loss and damage to its business and goodwill, and irreparably harmed HPT in a manner and

amount that cannot be fully measured or compensated economically. (FAC ¶¶ 91, 96, 100–01.)

Johnson then solicited HPT’s existing and potential customers to purchase versions of HPT’s

software with licensing defeated. (Id. ¶¶ 135–36.) No fewer than 23 such customers have not

purchased software or licenses from HPT since acquiring hacked or cracked versions from

Johnson. (Soltan Decl. ¶ 6.) This has caused both economic damages and irreparably harmed




                                               3
      Case: 1:18-cv-04670 Document #: 98 Filed: 02/11/20 Page 4 of 11 PageID #:446




HPT’s business in such a way that there is no adequate remedy at law. (FAC ¶¶ 136–37; see id.

at ¶¶ 121–22.)

II.     LAW AND ARGUMENT

        Federal Rule of Civil Procedure 55(b)(2) provides in relevant part as follows:

        In all other cases, the party must apply to the court for a default judgment. A
        default judgment may be entered against a minor or incompetent person only if
        represented by a general guardian, conservator, or other like fiduciary who has
        appeared. If the party against whom a default judgment is sought has appeared
        personally or by a representative, that party or its representative must be served
        with written notice of the application at least 7 days before the hearing. The court
        may conduct hearings or make referrals—preserving any federal statutory right to
        a jury trial—when, to enter or effectuate judgment, it needs to: (A) conduct an
        accounting; (B) determine the amount of damages; (C) establish the trust of any
        allegation by evidence; or (D) investigate any other matter.

Accordingly, HPT sets forth its entitlement to damages for the various counts of the FAC, as

well as the other relief requested therein, relating to the actions of Defendant Johnson.

        A.       Damages for DMCA Circumvention

        17 U.S.C. § 1203(c)(3) provides as follows:

        (3) Statutory damages.—(A)At any time before final judgment is entered, a
        complaining party may elect to recover an award of statutory damages for each
        violation of section 1201 in the sum of not less than $200 or more than $2,500 per
        act of circumvention, device, product, component, offer, or performance of
        service, as the court considers just.

Each of Johnson’s acquisitions, offers, sales, advertisements, and/or provisions of cracked or

hacked HPT software or cracking HPT’s software or components thereof constitution a violation

of one or more of 17 U.S.C. § 1201(a)(1)(A), 1201(a)(1)(A)–(C), and 1201(b)(2)(A)–(C) by

circumventing HPT’s technological measures and/or offering, providing, or trafficking in

cracked or hacked software.

        HPT hereby elects to recover an award of statutory damages for each of Johnson’s

violations of 17 U.S.C. § 1201 in lieu of actual damages. 17 U.S.C. § 1203(c)(3)(A). As stated



                                                 4
    Case: 1:18-cv-04670 Document #: 98 Filed: 02/11/20 Page 5 of 11 PageID #:447




above, HPT’s limited investigation has identified what it believes to be no fewer than 60 such

acts of circumvention by Johnson, but it believes that Johnson undertook substantially more such

acts of circumvention of which it is not aware due to the inability to obtain discovery from a

defaulted defendant such as Johnson. (Soltan Decl. ¶ 4.)

       Accordingly, HPT requests that the Court award it statutory damages as the court

considers just, but in any amount no less than $2500 for each of the 60 acts of circumvention that

HPT reasonably believes to have definitively occurred, for a total of no less than $150,000 in

statutory damages for Count I of the FAC.

       B.      Damages for Unfair Competition and Tortious Interference

       The Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS 505, et

seq., provides, in relevant part, as follows:

       Sec. 10a. Action for actual damages.
         (a) Any person who suffers actual damage as a result of a violation of this Act
       committed by any other person may bring an action against such person. The
       court, in its discretion may award actual economic damages or any other relief
       which the court deems proper;

815 ILCS 505/10(a). HPT has alleged that Johnson has unfairly competed with HPT by selling

cracked versions of HPT software with licensing defeated. (FAC ¶¶ 119–20). HPT has also

alleged that Johnson sold cracked versions of HPT software with intent to interfere with HPT’s

current and prospective economic relationships with its customers. (Id. ¶¶ 131–37.)

       HPT’s limited investigation has revealed that Johnson has been unjustly enriched in an

amount of no less than $8825.06 from what HPT believes to encompass transactions related to or

deriving from Johnson’s unfair competition and tortious interference. (Soltan Decl. ¶ 5.) But the

sales of hacked software by Johnson were unlikely to have been made at the same prices as HPT

or even slightly below; rather, Johnson likely offered such software at far less than HPT would




                                                5
    Case: 1:18-cv-04670 Document #: 98 Filed: 02/11/20 Page 6 of 11 PageID #:448




have charged. (See id.). Thus, while it is unclear exactly what Johnson sold and for how much,

HPT believes that its actual losses just from those transactions that it has been able to identify is

higher. (See id.)

          As a direct and proximate result of Johnson’s intentional and deliberate interference with

HPT’s relationships and his unfair competition with HPT by providing cracked HPT software,

HPT believes that it has also lost past and future ongoing economic transactions with no fewer

than 23 of its former customers. (See Soltan Decl. at ¶ 6.) One such former customer was a

particularly valuable relationship, the diversion of which HPT reasonably estimates to cost

$25,200 over the lifetime of that relationship. (See id. ¶ 7.) HPT reasonably estimates the

average value of the “lifetime losses” of the other 22 diverted economic relationships at $2000

each, for a total of $44,000. (See id. ¶ 8.)

          In sum, HPT requests a total of no less than $69,200 in actual damages from Johnson’s

misconduct as set forth in the FAC relating to its Unfair Competition and Tortious Interference

claims.

          C.             Costs and Attorney Fees

          The DMCA provides, in relevant part.

           (b) Powers of the Court.—In an action brought under subsection (a), the court— .
          ..
                 (4)in its discretion may allow the recovery of costs by or against any party
                 other than the United States or an officer thereof;
                 (5)in its discretion may award reasonable attorney’s fees to the prevailing
                 party;

17 U.S.C. § 1203(b). Similarly, the Court can award costs and fees against Johnson for his unfair

competition in selling cracked versions of HPT software. See 815 ILCS 505/10a(c). HPT is a

prevailing party, given Johnson’s default. Thus, the Court may award HPT its reasonable costs

and fees related to this action, and accordingly, HPT has requested an award of its costs and



                                                  6
    Case: 1:18-cv-04670 Document #: 98 Filed: 02/11/20 Page 7 of 11 PageID #:449




expenses, including reasonable attorney’s fees as provided for by statute. (FAC at 25, Prayer for

Relief ¶ 14.)

        At present, HPT cannot provide a full computation of its costs and reasonable attorney

fees because this case remains ongoing against Johnson. At a high level, HPT expects that it will

seek full reimbursement for all costs (e.g., service of the FAC) and attorney fees for activity

solely attributable to Johnson (entry of default, default judgment, and related hearings), and

roughly 25% of litigation costs and expenses that apply to this case as a whole but are not

attributable to one or more other defendants (i.e., excluding the dismissals of other Defendants).
                        1
Pursuant to L.R. 54.3 and Fed. R. Civ. P. 54(d)(2)(B), HPT will provide a computation of its

costs and attorney fees within 14 days of entry of judgment or by any other such deadline that the

Court may set.

        D.       Pre- and Post-Judgment Interest

        In the FAC, HPT requested award of pre- and post-judgment interest. (FAC at 24, Prayer

for Relief ¶ 8.) HPT respectfully reiterates its request that the Court award pre-judgment interest

dating from the first instance of misconduct attributable to Johnson that it has been able to

identify—August 30, 2017. (Soltan Decl. ¶ 4) HPT also respectfully reiterates its request for

post-judgment interest on any money judgment awarded by this Court pursuant to 28 U.S.C. §

1961.

        E.       Injunctive Relief

        Multiple provisions of law permit this court to grant HPT’s requested injunctive relief: 17

U.S.C. § 1203(b)(1) allows this Court to grant injunctive relief against Johnson on terms it deems

1
  Given Johnson’s default in this case and lack of appearance, as well as the binding provisions of Section
9 of the EULA regarding such costs and fees, HPT respectfully requests that the Court exempt it from the
meet-and-confer requirements of L.R. 54.3(d)–(e) and instead permit HPT to submit the fee and expense
information required under L.R. 54.3(e)(1) without the involvement of the defaulted defendant Johnson.


                                                    7
    Case: 1:18-cv-04670 Document #: 98 Filed: 02/11/20 Page 8 of 11 PageID #:450




reasonable to prevent or restrain violations of the DMCA, including further acts of

circumvention. In cases involving infringement of intellectual property, “there is a presumption

of irreparable harm to the plaintiff.” See, e.g., Vendavo, Inc. v. Long, 397 F. Supp. 3d 1115,

1143 (N.D. Ill. 2019) (cleaned up). This requirement “tend[s] to merge” with the requirement of

no adequate remedy at law, which is established by the ongoing use of wrongfully-acquired

intellectual property. See, e.g., id. at 1143–44 (cleaned up).

       In view of the allegations in the FAC (e.g., ¶¶ 89–90, 120, 136–37), it is clear that given

the balance of hardships, a remedy in equity in the form of an injunction is warranted to prevent

Johnson from continuing to circumvent HPT’s technological measures that control access to its

copyrighted software and licenses, and unfairly competing with HPT and interfering with its

economic relationships by unlawfully offering and providing cracked HPT software. See, e.g.,

Vendavo, 397 F. Supp. 3d at 1145 (“[W]here the injunctive relief sought primarily focuses on

prohibiting a defendant from using information he should not have taken in the first place, the

balance of harms weighs heavily in favor of granting an injunction.”). Any harm to Johnson

from having to restrain from unlawful activity would be minimal. It is likewise well-established

that the public interest would be served by enjoining Johnson from cracking and offering and/or

distributing cracked HPT software and upholding intellectual property protections as set forth in

the DMCA. See, e.g., In re Aimster Copyright Litig., 252 F. Supp. 2d 634, 665 (N.D. Ill. 2002)

(“[T]he public interest is served by upholding copyright protections against those who would

seek to misappropriate protected works.”)

       Accordingly, HPT respectfully requests that this Court enter a permanent injunction

against Johnson, pursuant to Fed. R. Civ. P. 65(d). A proposed injunction will be filed with the

Court contemporaneously with this Motion in compliance with Judge Seeger’s Case Procedures.




                                                 8
       Case: 1:18-cv-04670 Document #: 98 Filed: 02/11/20 Page 9 of 11 PageID #:451




III.     CONCLUSION

         For all of the foregoing reasons, the Court should enter a default judgment against

Defendant Devin Johnson as set forth above, and award damages no less than those computed as

follows:

            $150,000 in statutory damages for 60 acts of circumvention under the DMCA;

            $69,200 in losses attributable to Johnson’s unfair competition and/or tortious
             interference with HPT’s current and prospective economic relationships;

            Reasonable attorney fees and costs attributable to Johnson; and

            Pre- and post-judgment interest on any monetary award.

The Court should also enter a permanent injunction prohibiting Johnson from cracking HPT

software, offering it for sale, and using such cracked software to unfairly compete with HPT and

interfere with and/or divert HPT’s economic relationships, for the reasons set forth above. A

proposed injunction order will be provided contemporaneously pursuant to Judge Seeger’s Case

Procedures.




Dated this February 11, 2020                      RESPECTFULLY SUBMITTED,

                                                  HP TUNERS, LLC

                                                  By:        /s/ Lowell D. Jacobson
                                                        Kal K. Shah
                                                        Lowell D. Jacobson
                                                        Trevor J. Illes
                                                        BENESCH FRIEDLANDER COPLAN &
                                                          ARONOFF, LLP
                                                        71 South Wacker Dr., Suite 1600
                                                        Chicago, Illinois 60606
                                                        P: 312.212.4949
                                                        F: 312.767.9192
                                                        kshah@beneschlaw.com
                                                        ljacobson@beneschlaw.com
                                                        tilles@beneschlaw.com


                                                 9
Case: 1:18-cv-04670 Document #: 98 Filed: 02/11/20 Page 10 of 11 PageID #:452




                                          Andrew P. Bleiman
                                          MARKS & KLEIN
                                          1363 Shermer Road, Suite 318
                                          Northbrook, Illinois 60062
                                          P: 312.206.5162
                                          andrew@marksklein.com

                                          Attorneys for HP Tuners, LLC




                                     10
   Case: 1:18-cv-04670 Document #: 98 Filed: 02/11/20 Page 11 of 11 PageID #:453




                               CERTIFICATE OF SERVICE

        I hereby certify that on February 11, 2020, a copy of MOTION FOR DEFAULT

JUDGMENT OF PLAINTIFF HP TUNERS, LLC AGAINST DEFENDANT DEVIN

JOHNSON was filed electronically. Notice of this filing will be sent by operation of the Court’s

electronic filing system to all parties indicated on the electronic filing receipt. Parties may

access this filing through the Court’s CM/ECF system.

        The foregoing document and all exhibits will be served on the following party via U.S.

Mail:

               Devin Johnson
               348 S. 43rd Street
               Springfield, Oregon 97478

An additional Proof of Service will be filed on the docket once the service on Johnson via U.S.

Mail is confirmed.


                                                           /s/ Lowell D. Jacobson




                                              11
